February 25, 2011 VIA Edgar Securities and Exchange Commission Public Reference Room treet, NE Washington, DC20549 Re: Lincoln National Corporation (“LNC”) Form 10-K for the Year Ended December 31, 2010 (File No. 1-6028) Dear Sir or Madam: On behalf of LNC, we attached for filing LNC’s Form 10-K for the year ended December 31, 2010.As explained in Note 2 to the Consolidated Financial Statements in Part II, Item 8, the financial statements in this report reflect changes in accounting methods from the preceding year, as follows: 1. Amendment to Consolidation Topic of the FASB ASC. 2. Update to Derivatives and Hedging Topic of the FASB ASC. 3. Amendment to the Derivatives and Hedging Topic of the FASB ASC. 4. Amendment to the Transfers and Servicing Topic of the FASB ASC. If you have any questions regarding the Form 10-K, please feel free to give me a call at 484-583-1430. Very truly yours, /s/ Douglas N. Miller­­­­­ Douglas N. Miller Vice President and Chief Accounting Officer
